UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2112


In Re:   LARRY SINCLAIR WILLIAMS,

                Petitioner.




                 On Petition for Writ of Mandamus.
               (1:08-cv-00722-CMH; 1:92-CR-00083-1)


Submitted:   June 1, 2010                     Decided:   June 4, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Larry Sinclair Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry      Sinclair          Williams         petitions         for    a     writ    of

mandamus seeking an order directing the district court to grant

relief on his 28 U.S.C. § 2255 (2009) motion.                                  We conclude that

Williams is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only    in    extraordinary           circumstances.                Kerr   v.    United       States

Dist.    Court,          426    U.S.        394,    402      (1976);       United         States    v.

Moussaoui,         333    F.3d       509,    516-17       (4th      Cir.   2003).           Further,

mandamus      relief       is    available         only      when    the   petitioner         has    a

clear right to the relief sought.                         In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

               Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The    relief       sought       by    Williams         is    not    available         by    way    of

mandamus.           Accordingly,            we     deny      the    petition         for    writ    of

mandamus.          We dispense with oral argument because the facts and

legal    contentions            are    adequately         presented        in    the       materials

before       the    court      and    argument          would      not   aid    the       decisional

process.

                                                                                PETITION DENIED




                                                    2